EXECUTION VERSION NOTE PURCHASE AGREEMENT This NOTE PURCHASE AGREEMENT (the "Agreement") is made as of October 2, 2008, by and among Cascade Investment, L.L.C., a Washington limited liability company ("Buyer"), GAMCOInvestors, Inc., a New York corporation ("Seller"), Mario J. Gabelli ("Gabelli") and GGCP, Inc., a New York corporation ("Gabelli Group" and collectively with Gabelli, the "Gabelli Stockholders"). INTRODUCTION 1.Seller desires to sell to Buyer and Buyer desires to purchase from Seller the convertible promissory note (the "Note") in the form attached as Exhibit A hereto; 2.The Note is convertible into shares of Class A Common Stock, par value $0.001 per share (such shares and any other securities issued or distributed with respect to, or in exchange for, such shares pursuant to any reclassification, merger or other transaction, the "Class A Common Stock"), of the Seller on the terms and conditions set forth in the Note; 3.The Gabelli Stockholders beneficially own, directly or indirectly, approximately 20 million shares of Class B Common Stock, par value $0.001 per share ("Class B Common Stock"), of the Seller, representing approximately 95% of the combined voting power of the outstanding Capital Stock (as hereinafter defined) of the Seller; and 4.As a condition to its agreement to purchase the Note, Buyer has required, and in consideration for the benefits to the Seller from such purchase the Gabelli Stockholders have agreed to grant to Buyer, certain rights with respect to the Conversion Shares (as hereinafter defined). NOW, THEREFORE, in consideration of the mutual promises contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: AGREEMENT 1.Purchase and Sale. 1.1Purchase and Sale.At the Closing, as defined in Section 1.3 below, Buyer shall purchase from Seller, and Seller shall issue and sell to Buyer, the Note, Buyer and Seller shall enter into the amendment to the Registration Rights Agreement, dated as of August 14, 2001 (the "Registration Rights Agreement"), in the form of Exhibit B hereto (the "First Amendment to Registration Rights Agreement"), and Buyer, Seller and JPMorgan Chase Bank, National Association shall enter into the Escrow Agreement in the form of Exhibit C hereto (the "Escrow Agreement"). The Registration Rights Agreement as amended by the First Amendment to the Registration Rights Agreement is referred to herein as the "Amended Registration Rights Agreement". The Note is convertible into shares of Class A Common Stock of the Seller (the "Conversion Shares") on the terms provided therein. 1.2Purchase Price.In consideration for the Note, Buyer shall pay to Seller, by wire transfer in immediately available funds, Sixty Million U.S.
